Title: From James Madison to Thomas Jefferson, 8 May 1793
From: Madison, James
To: Jefferson, Thomas


Dear SirOrange May 8th. 1793.
Your last recd. was of the 28 Apl. The rect. of all the preceeding is verified by the uninterrupted dates of the Gazettes inclosed. I anxiously wish that the reception of Genest may testify what I believe to be the real affections of the people. It is the more desireable as a seasonable plum after the bitter pills which it seems must be administered. Having neither the Treaty nor Law of Nations at hand I form no opinion as to the stipulations of the former, or the precise neutrality defined by the latter. I had always supposed that the terms of the Treaty made some sort of difference, at least as far as would consist with the Law of Nations, between France & Nations not in Treaty, particularly G. Britain. I should still doubt whether the term impartial in the Proclamation is not stronger than was necessary, if not than was proper. Peace is no doubt to be preserved at any price that honor and good faith will permit. But it is no less to be considered that the least departure from these will not only be most likely to end in the loss of peace, but is pregnant with every other evil that could happen to us. In explaining our engagements under the Treaty with France, it would be honorable as well as just to adhere to the sense that would at the time have been put on them. The attempt to shuffle off the Treaty altogether by quibbling on Vattel is equally contemptible for the meanness & folly of it. If a change of Govt. is an absolution from public engagements, why not from those of a domestic as well as of a foreign nature; and what then becomes of public debts &c &c. In fact, the doctrine would perpetuate every existing Despotism, by involving in a reform of the Govt. a destruction of the Social pact, an annihilation of property, and a compleat establishment of the State of Nature. What most surprizes me is that such a proposition shd. have been discussed.
Our weather has not been favorable of late, owing more to want of sun, than excess of rain. Vegetation of all sorts even the wheat, nevertheless continues to flourish; and the fruit having no longer any thing to fear from frost, we are sure of good crops of that agreeable article. Yrs. Always & Affy.
Js. Madison Jr.
Will you send me a copy of the little pamphlet advertised under the title of an Examination of the proceedings in the case of the Secy. of the Treasy?
